Case 1:20-cv-02621-JPH-MPB Document 3 Filed 10/20/20 Page 1 of 2 PageID #: 8




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

JANE DOE,                                       )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )   No. 1:20-cv-02621-JPH-MPB
                                                )
ALYSSA ARNETTE,                                 )
                                                )
                          Defendant.            )

                                       ORDER

      Plaintiff has filed her complaint without paying the $400 filing fee or

demonstrating that she lacks the financial ability to do so. Plaintiff SHALL

either pay the $400 filing fee or seek leave to proceed in forma pauperis by

November 20, 2020. The clerk is directed to include an in forma pauperis

form with Plaintiff's copy of this order.

SO ORDERED.

Date: 10/20/2020




                                            1
Case 1:20-cv-02621-JPH-MPB Document 3 Filed 10/20/20 Page 2 of 2 PageID #: 9




Distribution:

JANE DOE
4310 E. Wembley Ct.
Bloomington, IN 47408




                                     2
